      Case 4:21-cv-00170-WTM-CLR Document 13 Filed 09/16/21 Page 1 of 1

                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION

MALIK JA’RELLE WILLIAMS,                    )
                                            )
       Plaintiff,                           )
                                            )
v.                                          )      Civil Action No.: 4:21-cv-170-WTM-CLR
                                            )
CITY OF SAVANNAH, GEORGIA;                  )
CITY OF POOLER, GEORGIA; CITY               )
OF PORT WENTWORTH, GEORGIA,                 )
                                            )
       Defendants.                          )

                                           ORDER

       Defendants in this 42 U.S.C. § 1983 action have jointly moved to dismiss plaintiff’s

Complaint. See doc. 8. Defendants have also moved to stay discovery pending the disposition

of that motion. See doc. 9. Williams has not responded in opposition to either motion. See

generally docket. This Court’s Local Rules establish that failure to timely respond is construed

as a lack of opposition. See S.D. Ga. L. Civ. R. 7.5 (“Failure to respond within the applicable

[fourteen-day] time period shall indicate that there is no opposition to a motion.”). As it is

unopposed, the Motion to Stay is GRANTED.           Doc. 9.    The parties’ Rule 26(f) reports

are, therefore, VACATED.      Docs. 10 & 12.      No later than fourteen days after an Order

disposing of the Motion to Dismiss, doc. 8, if any claims remain pending, the parties are

DIRECTED to confer and submit an amended 26(f) report.

       SO ORDERED this 16th day of September, 2021.




                                                   Chri
                                                   Christopher
                                                     r stophe
                                                           heer L. Ray United S
                                                                              States
                                                                                t tes
                                                                                ta
                                                   Magistrate Judgee Southern Distric
                                                                              District of
                                                   Georgia
